DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-20 are pending and have been examined in this application.

Claim Objections
Claims 12-13 are objected to because of the following informalities:  
A) In Claim 12, line 2, “two tilt ring” should read “the two tilt ring”
B) Claim 13 is also objected to due to their dependency on Claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2005/0227609 A1 to Koessler in view of US Patent Number 2,232,573 to Teves.

A) As per Claim 1, Koessler teaches an air register (Koessler: Figure 1), comprising: 
an attachment member (Koessler: Figure 3, Item 38) configured to be attached to a surface; 
a first diffuser disc (Koessler: Figure 1A & 3, Item 15 coupled via Items 42 & 30 to Item 38) coupled to the attachment member, the first diffuser disc including at least one first diffuser disc aperture extending therethrough; 
a member (Koessler: Figure 3, Items 42 & 30 with only two Items 42 thereby creating two semi-circular openings as best shown in Figure 12C), coupled to the first diffuser disc, wherein the member is a ring that includes ring semi-circular apertures; and 
a second diffuser disc (Koessler: Figure 1A, Item 14) coupled to the member and configured to cover the at least one first diffuser disc aperture when in a closed position and be spaced from the first diffuser disc when in an open position, wherein the member allows for rotation of the second diffuser disc.
Koessler does not teach that the member is a tilt member, wherein the tilt member allows for tilting of the second diffuser disc.
However, Teves teaches a member is a tilt member (Teves: Figure 1, Item 2 tilts within attachment structure Item 4), wherein the tilt member allows for tilting of the second diffuser disc.
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Koessler by making the outer member ring be tiltable, as taught by Teves, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Koessler with these aforementioned teachings of Teves with the motivation of being able to direct the direction of the airflow more specifically that general open and closed.

B) As per Claim 2, Koessler in view of Teves teaches that the at least one first diffuser disc aperture is formed by a cylindrical flange that extends inwardly from the first diffuser disc (Koessler: Figure 7, flange extending inward from Item 72 creating Item 74).

C) As per Claim 3, Koessler in view of Teves teaches that the first diffuser disc further includes a plurality of apertures extending therethrough (Koessler: Figure 7, flange extending inward from Item 72 creating Item 74), wherein the second diffuser disc is configured to cover the plurality of apertures when in the closed position.

D) As per Claim 4, Koessler in view of Teves teaches that the attachment member is an attachment ring that includes a cylindrical wall with a lip extending outwardly from a first end thereof, and wherein the cylindrical wall is configured to be inserted into and retained within a cavity in the surface, and the lip is configured to abut the surface (Teves: Figure 1, Item 4 has cylindrical wall extending into Item 11 with lip extending outward).

Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-20 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762